IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, and J.P. MORGAN SECURITIES LLC,
Case No. 1:18-cv-03447
Plaintiffs-in-Interpleader,
Vv. Honorable Andrea R. Wood

BERNARD S. BLACK, et.al,

Nenu Newmee” Sore” Sonne” Nem eee See Soe? Seer”

Defendants-in-Interpleader.

PLAINTIFFS’ MOTION FOR AN ORDER DIRECTING THE CLERK OF COURT
TO ENTER A DEFAULT AGAINST DEFENDANT JOANNE BLACK

Plaintiffs JPMORGAN CHASE BANK, NATIONAL ASSOCIATION and J.P.
MORGAN SECURITIES LLC, through their attorneys Ulmer & Berne LLP, pursuant to Fed. R.
Civ. P. 55(a), hereby move this Court for an order directing the Clerk of Court to enter a default
against Defendant Joanne Black for her failure to plead or otherwise defend this action.

In support of their motion, the Plaintiffs state as follows:

l. On May 15, 2018, the Plaintiffs filed a Complaint for Interpleader and Declaratory
Relief (the “Complaint”) as stakeholders of multiple accounts owned or controlled by various
members of the Renata Black family who are litigating the right to own or control the accounts
and the proceeds thereof. (Dkt. #1.)

2. On July 18, 2018, a Summons was issued to Joanne Black, a beneficiary of some
of the assets in controversy and allegedly the beneficial owner of other assets in controversy.

3. On July 23, 2018, the Plaintiffs properly served Joanne Black with a copy of the

Complaint and the Summons, (Affidavit of Service Dkt. #25 attached hereto as Ex. A.)
4. Pursuant to Fed. R. Civ. P. 12(a)(1), Joanne Black’s answer or other responsive
pleading to the Complaint was due within 21 days, excluding the day of service. Joanne Black’s
answer to the Complaint was due on or before August 13, 2018.

5s Fed. R. Civ. P. 55 governs the entry of default judgment and “make[s] a clear
distinction between the entry of default and the entry of a default judgment.” Lowe v. McGraw-
Hill Cos., Inc., 361 F.3d 335, 339-40 (7th Cir. 2004). First, the Clerk of the Court is directed to
enter a default of “a party against whom a judgment for affirmative relief is sought” if that party
“has failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise.” Fed.
R. Civ. P. 55(a). After the entry of default has been entered by the Clerk, the party seeking default
may then file a motion with the Court to procure a default judgment. Fed. R. Civ. P. 55(b)(2);
UMG Recordings, Inc. v. Stewart, 461 F. Supp. 2d 837, 840 (S.D. Ill. 2006).

6. Entry of a default against the Defendant is warranted pursuant to Rule 55(a) because
Joanne Black has failed to appear, answer or otherwise show an intent to defend this action.

7. In further support of this motion, the Declaration of Kenneth F. Berg, one of the
attorneys for the Plaintiffs is attached hereto as Ex. B.

WHEREFORE, the Plaintiffs respectfully request that the Court issue an order directing
the Clerk of Court to enter a default against Defendant Joanne Biack.

DATED: August 26, 2019 Respectfully submitted,

/s/ Kenneth F. Berg

Kenneth F. Berg

Ill. Bar No, 3124027

ULMER & BERNE LLP

500 W. Madison Street/Suite 3600
Chicago, IL 60661

Tel. 312-658-6506

kberg@ulmer.com

Attorneys for the Plaintiffs
CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that on the 26th day of August, 2019, a true and
correct copy of PLAINTIFFS’ MOTION FOR AN ORDER DIRECTING THE CLERK OF
COURT TO ENTER A DEFAULT AGAINST DEFENDANT JOANNE BLACK, was
electronically filed with the Clerk of the United States District Court for the Northern District of
Illinois, using the Court’s CM/ECF System, which will send notification of such filing to all parties

registered to use ECF or are represented by a registered E-filer. Parties may access this filing

through the Court’s CM/ECF System.

/s/ Kenneth F. Berg

Kenneth F. Berg

ULMER & BERNE LLP

Ill. Bar No. 3124027

500 W. Madison St., Ste. 3600
Chicago, IL 60661

Tel. 312-658-6506
kberg@ulmer.com

Attorneys for the Plaintiffs
EXHIBIT A
Case: 1:18-cv-03447 Document #: 25 Filed: 08/08/18 Page 1 of 1 PagelD #:406

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS EASTERN DIVISION

JP Morgan Chase Bank, National Association and J.P.

Morgan Securities LLC,
Case No. 18 CV 3447
Plaintiff(s),
VS. AFFIDAVIT OF SERVICE
* g L
Bernard S. Black, individually and as trustee, Samuel 4
Black, individually and as trustee, Anthony Dain, tog”

individually and as trustee, Katherine Litvak, Olga
Dal, and Jeannette Goodwin, as court appointed
conservator and Joanne Black,

efendant(s).
zi , being first duly sworn on oath, deposes and states the
following:

Tam over the age of 18 and nota party to this action. Iam an agent of ATG LegalServe, Inc.,
Ilinois Department of Financial and Professional Regulation number 117.001494. I attempted
service of the within Summons in a Civil Case; Complaint for Interpleader and Declaratory
Relief with Exhibits 1-13; Notice of Mandatory Initial Discovery with Standing Order to
ae Black , located at 805 East New York Ave., #5-M, Brooklyn, NY11203 resulting in

e following:

PERSONAL SERVICE: By leaving a capy of the Summons in a Civil Case;
Complaint for Interpleader and Declaratory Relief with Exhibits 1-13; Notice of

M ory InitiaL Discovery with St ingest with Joanne Black personally.
the ay acne 2028 at 0M 7 y
C] SUBSTITUTE SERVICE: By leaving a copy of the Summons in a Civil Case;

Complaint for Interpleader and Declaratory Relief with Exhibits 1-13; Notice of
Mandatory Initial Discovery with Standing Order at the above address which is Joanne
Black 's usual place of abode, with:
Name, i Relationship. =
person of his/her family, or other person residing there, over the age of 13 years who
was informed of the contents of the Summons in a Civil Case; Complaint for
Interpleader and Declaratory Relief with Exhibits 1-13; Notice of Mandatory Initial
Discovery with Standing Order on the day of. ,20___ at

After substitute service, I mailed a copy of the listed documents via regular mail (o the
subject on the day of _., 20.

 

[| NON-SERVICE for the following reasons with the DATE and TIME of each attempt
listed along with a description of the attempt (attach a separate sheet if needed):

 

 

—/—/, @
owt eel. @
—/__t @

 

A description of person with whom the documents were left is as follows:

3 rent

sex:t— Race: WhulF Approx. Age:#2-teight: x Sf Weight: 10 Hair, Gan
Noticeable
Features/Notes Claatecp
The undersigned verifies that the statements set forth in this Affidavit of Service are true and correct.
Sign d sworn to.before me by j xh

; IAN GOHA
no ada prOne BATTORNALUW.¢ 4 De larced

aoa NO. 0200498 ipeyame)

ne net ORE SON
ED IN Ni .
TIFICATE FIL JUNE 29, 2022

 

ey

 
EXHIBIT B
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, and J.P. MORGAN SECURITIES LLC,
Case No. 1:18-cv-03447
Plaintiffs-in-Interpleader,
Honorable Andrea R. Wood
Vv.

BERNARD S. BLACK, et. al,

a ee a ee dl

Defendants-in-Interpleader.
DECLARATION OF KENNETH F. BERG

I, Kenneth F. Berg, do declare as follows:

1. I am one of the attorneys in the above-captioned case for Plaintiffs JPMorgan Chase
Bank, National Association and J.P. Morgan Securities LLC, and I am familiar with the file,
records, and pleadings in this matter.

2. A Complaint for Interpleader and Declaratory Relief (the “Complaint”) was filed
in this action on May 15, 2018.

3. A Summons was issued to Defendant Joanne Black on July 18, 2018.

4, Defendant was served with a copy of the Summons and Complaint on July 23,
2018, as reflected on the process server’s Affidavit of Service filed in this action on August 8,
2018. (Dkt #25)

5. Defendant’s answer or other responsive pleading to the Complaint was due on or
before August 13, 2018.

6. Defendant has failed to appear, plead or otherwise defend this action within the

time allowed and to date, and is therefore now in default.
7. To the best of the undersigned’s knowledge, the Defendant is not a minor, legally
incompetent, or in the military. The undersigned is informed and believes that the Denver Probate
Court appointed a conservator for Joanne Black as to her financial affairs only in Jn re Joanne
Black, 2012 PR 1772 (Dist. Ct., Denver (Probate) County, Colorado). A New York state court
dismissed a petition to appoint a guardian for Joanne Black, Zn re Application of Bernard Black
and Cherie Wrigley, counter-petitioner, for Appointment of Guardian of the Person and Property,
Index No. 80253/2014 (Sup. Ct. Richmond Cty).

I declare under penalty of perjury that the foregoing statements are true and correct.
Executed this 26th day of August, 2019.

/s/ Kenneth F. Berg
Kenneth F. Berg

CHI2009:1982339v1
21328.01005
